Third District Court of Appeal
                               State of Florida

                          Opinion filed May 18, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1925
                      Lower Tribunal No. F13-7027B
                          ________________


                          Orlando Hernandez,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Marisa
Tinkler Mendez, Judge.

      Carlos J. Martinez, Public Defender, and Shannon Hemmendinger,
Assistant Public Defender, for appellant.

    Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for appellee.


Before FERNANDEZ, C.J., and MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed.